Citation Nr: 0122006	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  97-20 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for the loss of 
the mandible and to the mandibular canal, currently rated as 
30 percent disabling.  

2.  Entitlement to an increased evaluation for loss in the 
maxillary region, currently rated as 50 percent disabling.  

3.  Entitlement to an earlier effective date for the grant of 
separate evaluations for the loss in the maxillary region and 
to the mandibular canal instead of a single evaluation of the 
status post compound bilateral fracture of the mandible with 
maxillary injuries including loss of teeth necessitating full 
upper and lower dentures.  


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a May 1998 rating determination by the Hartford, 
Connecticut Regional Office (RO).  In May 1998, the RO 
assigned a 50 percent evaluation for loss in the maxillary 
region under Diagnostic Code 9914 and a separate rating of 30 
percent for loss to the mandible to the mandibular canal, 
effective June 13, 1997.  The veteran filed a timely appeal 
to that determination.


FINDINGS OF FACT

1.  The veteran's service-connected loss of the mandible is 
manifested by loss of the mandible to the mandibular canal 
with no involvement of the temporomandibular articulation.

2.  The veteran's service-connected loss in the maxillary 
region is manifested by loss of more than half of the 
maxilla, which is replaceable by prosthesis.

3.  In December 1968, service connection was granted for 
residuals of a fracture of the mandible and maxilla with 
numbness of the chin and a 10 percent evaluation was 
assigned.  The veteran did not appeal this decision.

4.  The veteran filed a claim for increase in April 1989; a 
20 percent evaluation was assigned in April 1991.  The 
veteran did not appeal this decision.

5.  In July 1991 the RO recharacterized the disability as 
status post compound bilateral fracture of the mandible with 
maxillary injuries including loss of teeth necessitating full 
upper and lower dentures and a 40 percent evaluation was 
assigned under Diagnostic Code 9913, effective April 1989.  
The veteran did not appeal this decision.

6.  In November 1995 the veteran filed a claim for increase; 
the 40 percent evaluation was continued in a June 1996 rating 
decision.

7.  In a June 1997 statement the veteran's representative 
asserted that a separate evaluation under Diagnostic Code 
9914 was in order for loss of more than half of the veteran's 
maxilla.

8.  In a May 1998 rating decision, the RO assigned a 30 
percent evaluation for loss of approximately half the 
mandible not involving temporomandibular articulation and a 
separate 50 percent evaluation for loss of more than half the 
maxilla replaceable by prosthesis, effective June 13, 1997. 

9.  Prior to June 13, 1997 the veteran's service-connected 
dental disability was primarily manifested by complaints of 
ill-fitting lower dentures.  Bone loss of more than half the 
maxilla and/or loss of the mandible had not been 
demonstrated.

10.  It is not factually ascertainable that the veteran's 
disability was manifested by loss of more than half of the 
maxilla and mandible, within the year preceding his June 13, 
1997 claim.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for loss of the mandible down to the mandibular canal 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.150, Code 
9902 (2000).

2.  The criteria for an evaluation in excess of 50 percent 
for loss in the maxillary region have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.150, Code 9914 (2000).

3.  There is no statutory or regulatory basis for the award 
of separate evaluations for the loss in the maxillary region 
and to the mandibular canal, earlier than June 13, 1997.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records show that the veteran was involved in 
an automobile accident in July 1966 and sustained a compound 
fracture of the mandible.  The mouth was debrided of 
fragments of bone and teeth and the intraoral lacerations 
were sutured.  A tooth was removed from the submaxillary 
space at this time also.  Subsequently a dental impression of 
the maxillary arch and the mandibular arch was taken for 
construction of a splint.  The remaining teeth were luxated, 
loose and in need of extraction, however when extraction was 
attempted bone of the maxilla and sinus floor were coming 
with the teeth even on attempting to dissect it away.  Those 
teeth were therefore left in and the splint was constructed 
around them.  It was thought that after healing the teeth 
would have to be lost but not as much of the maxillary bone 
would have to be sacrificed.  

Postoperative X-rays showed the fractured parts in excellent 
alignment as well as a segment of bone in the submaxillary 
region, which was to be removed when the veteran had healed.

A September 1968 VA examination report showed the veteran's 
main complaint was of numbness in the chin area.  Examination 
revealed a full upper denture, which was serviceable, and a 
partial lower.  In December 1968 service connection was 
established for residuals of a fracture of the mandible and 
maxilla with numbness of the chin and a 10 percent rating was 
assigned.

The veteran filed an increased rating claim in April 1989.  
He stated that since the original injury the remaining teeth 
had been surgically removed.  He also stated that he has had 
continuous problems with the lower gum and continuous 
adjustments of the plate due to the fractured mandible.  

On VA dental examination in April 1989 the examiner noted the 
veteran's history of a fractured mandible in 1966 and that 
the veteran has had dental problems and tooth loss since 1976 
when all teeth were removed.  The veteran stated that he 
never regained full feeling in his jaw.  On examination the 
veteran was edentulous and had full upper and full lower 
dentures serviceable since 1976-1977.  There was a palpable 
osseous irregularity (bump) on the left body left mandible, 
areas numbers 20-19 (lingual), about two by one centimeters 
in size and there was a sharp right myohyoid ridge area 
number 32 plus posterior.  The clinical assessment was post 
bilateral body fractures of the left and right mandible, 
status post open reduction and two remaining wires in 
mandible areas 19-20 and 30-31.  The veteran responded 
normally to pin pricks of the chin, mucosa, lip, and 
alveolus.  There was no deviation or inability to open or 
close, protrude etc.  

At his RO hearing in December 1989 the veteran testified that 
while he was able to chew his food adequately he continued to 
have numbness over the entire chin area which sometimes 
resulted in his being unaware of dribbling food or having 
food on his chin.  

In a statement dated in April 1990 the veteran's 
representative noted that since loss of teeth was clearly 
shown to be the direct result of the fractures of the jaw, 
the veteran should be granted a separate rating covering loss 
of teeth under Diagnostic Code 9900-9913.

On VA neurological examination in March 1991 the veteran had 
clear loss of sensation in the maxillary and mandibular 
branches on the left and in the mandibular branches on the 
right.  Masseter muscle strength was decreased bilaterally 
4/5.  There was slight weakness of cranial nerve VII on the 
left.  There was impaired chewing and facial sensation and 
mild left facial weakness due to damage to the facial nerve.  

In April 1991 the rating was increased to 20 percent, 
effective April 16, 1989 the date of receipt of the claim.  

In a June 1991 statement the veteran's representative 
asserted that the RO failed to render a specific decision on 
the issue of tooth loss.

In a July 1991 rating decision the RO noted that the veteran 
had continued his claim for service connection for loss of 
teeth from the date of his increased rating claim in April 
1989.  The RO further stated that the previous rating 
decisions inadvertently concentrated on the problems directly 
resulting from the mandibular and maxillary fractures while 
overlooking the loss of teeth.  To that end service 
connection was granted for the loss of teeth from the date 
when VA received his request for consideration in April 1989.  
The disability was recharacterized as status post compound 
bilateral fracture of the mandible with maxillary injuries 
and including loss of teeth necessitating full upper and 
lower dentures and a 40 percent rating was assigned under 
Diagnostic Code 9999-9913, effective April 1989.

VA outpatient treatment records dated from April 1994 to 
September 1994 show occasional dental evaluation and 
treatment.  There was no mention of bone loss of the maxilla 
or mandible.

On VA dental examination dated in January 1996 the examiner 
noted the veteran's history of facial trauma, maxillary and 
mandibular compound fractures.  The fractures were fixed via 
open reductions, intraosseous and interdental wiring and 
elastic traction.  The veteran's primary complaint was of 
bilateral numbness of lower jaw resulting in drooling and 
losing food when eating.  He denied loss of taste or loss of 
hot and cold sensation.  The veteran was edentulous with 
essentially normal appearing intra-oral soft and hard 
tissues.  There was no intraoral scarring noted but external 
scars were present caused by repair surgery.  There was no 
intraoral deformity.  Significant paresthesia was present 
bilaterally in the mandible.  There was no limit to motion or 
abnormalities to speech noted.  The dysfunction present due 
to numbness included inability to feel denture sores, 
difficulty in manipulating and rising lower dentures, 
drooling and losing food.  There was impaired masticatory 
function but the prosthesis was in good condition.  X-rays 
revealed two fixation wires present on each side of the 
mandible not causing any problems.  The clinical impression 
was impairment of cranial nerves five and seven and loss of 
teeth of maxilla and mandible.  

In a June 1997 statement the veteran's representative noted 
the 40 percent evaluation for the veteran's status post 
bilateral compound fracture of the mandible with maxillary 
injuries, including loss of teeth necessitating full upper 
and lower dentures rated under Diagnostic Code 9913.  He also 
noted that review of Diagnostic Code 9914 indicated that a 
100 percent evaluation was in order for loss of the maxilla 
of more than half which is not replaceable by a prosthesis.  
The representative stated that the medical evidence of record 
established that the veteran had lost more than half of his 
maxilla and therefore, a separate evaluation under Diagnostic 
Code 9914 was in order.  

Statement from M.G. Mikaiel, D.D.S. dated in February 1998 
noted that the veteran had been a patient since January 1998.  
In pertinent part the dentist noted that as a result of bone 
atrophy from using the full upper and full lower dentures for 
more than twenty years, it was possible that the veteran may 
have lost 50 percent or more of the bone of his mandible and 
maxilla.  

On VA dental examination in March 1998 the examiner noted the 
veteran's history of multiple fractures of the maxilla and 
mandible.  Due to this trauma most of the teeth were removed 
with the exception of the lower anterior teeth which were 
later removed due to the veteran's discomfort with the lower 
plate.  Presently the veteran had no teeth.  He was wearing 
upper and lower complete dentures for four years which were 
functional and which the veteran was satisfied.  Upper and 
lower ridges had dome shape, but were greatly reduced in 
height.  On X-ray bone loss of the maxillary region was 60-70 
percent at present as well as in the mandible where the level 
was down to the mandibular canal.  Fixation was present 
laterally on the premolar area.  

In a May 1998 rating decision the RO decided that effective 
June 1997 the veteran's dental condition was more 
appropriately evaluated under loss of more than one-half of 
the maxilla and assigned a 50 percent rating for loss of more 
the half of the maxilla replaceable by prosthesis under 
Diagnostic Code 9914.  The RO also decided that the veteran's 
dental condition was more appropriately evaluated under the 
loss of approximately one-half of the mandible and a 30 
percent rating was assigned for approximately half of the 
mandible not involving temporomandibular articulation under 
Diagnostic Code 9902.  The effective date of the change in 
evaluation is the date VA received the veteran's 
representative's request that VA review the criteria under 
which the disability is evaluated.  

The veteran presented testimony in June 1998 that he had to 
leave the lower dentures out many times and "gum" his food, 
secondary to discomfort.  He has returned to his VA dentist 
for frequent adjustments, but was told that there was nothing 
wrong with his lower plate despite there being no bone there.  
He testified that it was painful to wear the dentures and he 
had developed canker sores.  He was embarrassed at times when 
food dribbled out of his mouth while eating.  In public he 
has to remove the lower plate due to discomfort.  He 
indicated that his dentures were more of a cosmetic 
enhancement than a functional replacement for his lost teeth.  

On VA dental examination in July 1998 the veteran's chief 
complaint was that he had full upper and lower dentures 
replacing a complete loss of teeth and has had difficulty 
especially with his lower dentures.  On examination the 
veteran was edentulous.  He had a full upper and a full lower 
denture, which appeared to be constructed fairly well.  The 
veteran had a certain amount of bone loss in the anterior of 
the mandible.  However, this amount of bone loss would be 
consistent with anyone who had lost teeth thirty years ago 
and has worn dentures since then.  There was nothing abnormal 
about the amount of bone loss.  The veteran still had two 
wire ligatures, which did not seem to affect or cause any 
problems concerning the pain or wearing of the denture.  
Functional impairment included loss of teeth but there was no 
loss of motion or movement of the maxilla of the joint.  
Examination of the temporomandibular joint revealed no 
clicking or pain and the veteran did not complain of that.  
He had full lateral excursion, 10+ and full interincisional 
range of motion probably 30+.  Although it was hard to 
estimate with the loss of teeth, the veteran seemed to have 
complete range of motion.  There was no functional impairment 
due to loss of motion.  He did have masticatory function loss 
due to loss of teeth and the fact that full dentures would 
not give him the same masticatory ability that he would have 
with natural teeth.  There seemed to be no abnormal bone loss 
of the mandible or maxilla or hard palate.  A panorex X-ray, 
taken to determine the extent of bone tissue loss, appeared 
normal.  He still had two wire ligatures in the bone where 
the original fracture sites occurred, bilateral mandibular in 
the bicuspid areas.  The veteran's main complaint seemed to 
be that he did not function well with the dentures.  However, 
the examiner noted that the veteran's complaint did not seem 
to be any more justified than any patient who had a full set 
of dentures, especially on the lower.  The examiner noted 
that this was a common complaint among patients who wore a 
full lower denture.  When asked if he had been considered or 
evaluated for implants, which may improve the situation, the 
veteran stated that he did not want to undergo that type of 
procedure.  

The examiner noted that it was impossible to say what the 
articulation was like before, but at this point the veteran's 
temporomandibular articular appeared normal.  His dentures 
were well constructed and as good as any that are going to be 
able to be made.  There was a loss of function when one wears 
dentures, but not abnormal and in fact was normal to any 
patient wearing a denture.  Also the veteran had not lost any 
abnormal amount of maxillary bone from the trauma or 
accident.  It was replaced by a prosthesis that, in any 
patient who is edentulous, would be considered normal.  The 
diagnosis was loss of teeth due to trauma, replaced by full 
upper and full lower dentures.  There appeared to be no 
abnormal loss for someone who has been edentulous for 30 
years of either maxilla or mandible bone.  The dentures 
appeared to fit well and function well, although the veteran 
has stated that he has difficulty.  As stated previously this 
is not abnormal with patients who wear dentures.  The veteran 
has refused any consultations for implants, which may improve 
the situation.  

In a VA Form 21-4138 dated in May 1999 the veteran asserted 
that the original claim in 1968 was for fractured jaw and 
that a VA examination at that time showed dentures full upper 
and partial lower.  He also stated, the 1968 rating made no 
mention of the loss of teeth.  However, in July 1991 a 40 
percent rating was assigned for loss of teeth.  The veteran 
further maintained that the issue now involves a rating for 
loss of teeth between June 1968 and April 1989.  The veteran 
also challenged the adequacy of the VA examination on the 
basis that the claims folder was not made available to the 
examiner in July 1998.

In a March 2000 statement the veteran indicated that he was 
told by his treating physician that because he has wires 
located in the right and left lower jaw, which could not be 
removed, that implants were not possible.  

Travel Board Hearing March 2001 the testimony essentially the 
same as that given in June 1998.  The veteran testified that 
although bone loss of 60-70 percent was dated back to 1998, 
he was not sure how much bone loss was evident at that time 
of the injury in 1966.  Therefore he wanted an earlier 
effective date for the separate evaluations back to 1989.  
The veteran also stated that there should be a separate 
rating for loss of teeth in addition to bone loss.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg.  
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law and regulations.  Nonetheless, the Board 
determines that the law and regulations do not preclude the 
Board from proceeding to an adjudication of the veteran's 
claim without first remanding the claim to the RO because the 
requirements of the new law and regulations have essentially 
been satisfied.  In this regard, the Board notes that by the 
statement of the case furnished the veteran, the RO has 
notified the veteran of the information and evidence 
necessary to substantiate his claims.  Pertinent medical 
evidence has been associated with the record, and the veteran 
has undergone medical evaluation in connection with the 
claims.  Moreover, the veteran has had the opportunity to 
testify at hearings in December 1989, June 1998 and March 
2001, and there is no indication that any additional 
pertinent evidence exists that can be obtained on the issue 
here in question.  Adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law and regulations, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Thus, the claims are ready to be reviewed on the 
merits.


I.  Increased Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  With respect to claims for increased rating, 
however, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA laws applicable to service connection for dental 
disorders, including those related to periodontal disease, 
were revised effective June 8, 1999.  64 Fed. Reg. 30392 
(June 8, 1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Upon review of the amendments, the Board finds that the only 
substantive change made affects the duration of time required 
after entry into service for the incurrence of the dental 
conditions for purposes of establishing service connection.  
Under the specific facts of this case, this changed 
requirement has no impact on the veteran's claims.  
Therefore, neither version of the regulations is more or less 
favorable to the veteran.  The Board finds that its 
consideration of the veteran's claims, even though the RO did 
not address the amended regulations, will therefore not 
prejudice the veteran in any way.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

A loss of the mandible that is approximately one-half 
warrants a 30 percent disability rating when 
temporomandibular articulation is not involved, and a 50 
percent evaluation is warranted when temporomandibular 
articulation is involved. 38 C.F.R. § 4.150, Diagnostic Code 
9902 (2000).

Loss of more than half the maxilla that is replaceable by 
prosthesis will be assigned a 50 percent evaluation.  Loss of 
more than half the maxilla that is not replaceable by 
prosthesis will be assigned a 100 percent evaluation.  38 
C.F.R. § 4.150, Diagnostic Code 9914 (2000).

The record reveals that the veteran sustained an injury to 
his face during his military service and that as a result of 
his inservice injury, he sustained extensive damage to his 
mouth and jaw, which resulted in the loss of most of his 
teeth.  As a result of the residuals of his fracture, the RO 
subsequently assigned a 30 percent rating for loss of the 
mandible to the mandibular canal under Diagnostic Code 9902 
and a 50 percent rating for loss in the maxillary region 
under Diagnostic Code 9914.  

The medical evidence of record shows the veteran had full 
lower dentures, which appeared to be constructed fairly well.  
He also had a certain amount of bone loss in the anterior of 
the mandible, which was not considered abnormal and in fact 
was consistent with anyone who had worn dentures for 30 
years.  Examination of the temporomandibular joint revealed 
no clicking or pain and the veteran had full lateral 
excursion and full interincisional range of motion.  There 
was no functional impairment due to loss of motion.  The 
examiner noted that veteran's temporomandibular articulation 
appeared normal.  Therefore, based on the medical evidence of 
record, the findings do not show that the veteran's loss of 
half of the mandible involved temporomandibular articulation.  
Thus, an evaluation in excess of 30 percent is not warranted.  

The relevant evidence also establishes that the veteran's 
missing teeth are, and always have been, replaceable by a 
suitable prosthesis.  Specifically, on VA examination in 
January 1996 the examiner noted that the veteran had impaired 
masticatory function but the prosthesis was in good 
condition.  

More recently the medical evidence of record, shows that the 
VA examiner in March 1998 stated that the veteran was wearing 
upper and lower dentures which were functional.  X-rays 
showed bone loss in the maxillary region was 60-70 percent.  
On VA examination in July 1998 although the veteran had 
masticatory function loss due to loss of teeth, there was no 
loss of motion or movement of the maxilla of the joint.  The 
examiner noted that the veteran's complaints were common 
among patients who wore a full lower denture.  The examiner 
determined that the veteran had not lost any abnormal amount 
of maxillary bone from the trauma or accident and that it was 
replaced by a prosthesis that, in any patient who is 
edentulous, would be considered normal.  The dentures 
appeared to fit well and function well.  Although the veteran 
is apparently less than fully satisfied with them, he is not 
entitled to more than a 50 percent rating for that particular 
condition.  The medical evidence of record does not 
demonstrate that the veteran's loss in the maxillary region 
is so severe as to warrant a 100 percent evaluation.  

Further, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher schedular evaluation in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  In this case, a 
higher schedular evaluations are not warranted based on 
functional loss due to pain or weakness.  The VA examiner in 
July 1998 specifically stated the veteran had no loss of 
range of motion, nor any functional loss due to pain.  He 
related that the masticatory functional loss was due to loss 
of teeth and the fact that full dentures would hot provide 
the same masticatory ability as naturel teeth.  Therefore, 
consideration of functional loss due to pain would not lead 
to a higher evaluations in this case.

Also, the Board acknowledges that the veteran's claims file 
was not available to the July 1998 examiner.  Nonetheless, 
the Board finds that, given the dearth of outpatient 
treatment records post-service, and the fact that the history 
provided by the veteran at the time of the examination and 
considered by the examiner is consistent with that reflected 
in the record, the report of that examination (which reflects 
not only the veteran's history, but complaints, clinical 
findings and diagnosis) is sufficient for rating purposes.

Under these circumstances, the Board finds that the veteran's 
claims for increase evaluations must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. § 5107(b)); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  

II.  EED

Regarding the effective date claim, the effective date of an 
award of compensation based on a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule is that the 
effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2000).

The Court has clarified that 38 C.F.R. § 3.400(o)(2) is 
applicable only where an increase in disability precedes a 
claim for an increased disability rating.  In other cases, 
the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See 
Harper v. Brown, 10 Vet. App. 125 (1997).  Section 
3.400(o)(2) is intended to be applied in those instances 
where the date of increased disablement can be factually 
ascertained with a degree of certainty and is not intended to 
cover situations where a disability worsened gradually and 
imperceptibly over an extended period of time and there is no 
evidence of entitlement to increased evaluation prior to the 
date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998).

In this case, three possible dates may be assigned depending 
on the facts of the case: (1) if an increase in disability 
occurs after the claim is filed, the date that the increase 
is shown to have occurred (the "date entitlement arose" under 
38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability 
precedes the claim by a year or less, the date that the 
increase is shown to have occurred (the "factually 
ascertainable" date under 38 C.F.R. § 3.400(o)(2)); and (3) 
if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (38 C.F.R. § 
3.400(o)(2)).

The Board notes initially that in addition, to his claim for 
earlier effective dates, the veteran and his representative 
assert that a separate 40 percent evaluation for loss of 
teeth should be assigned.  Review of the evidence shows that 
by a December 1968 rating action, the RO granted service 
connection for residuals of fracture of the mandible and 
maxilla and assigned a 10 percent evaluation.  The veteran 
did not appeal that determination; thus, the claim became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The 
veteran has not claimed that the rating decision dated in 
December 1968 was clearly and unmistakably erroneous, and 
that issue is not before the Board.  See 38 C.F.R. 
§ 20.1403(a) (2000); Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

In April 1989 the veteran filed a claim for increase and in 
April 1991 the evaluation was increased to 20 percent.  In 
July 1991, the RO recharacterized the disability to include 
loss of teeth and increased the evaluation to 40 percent 
under Diagnostic Code 9913.

In November 1995 the veteran filed a claim for increased and 
in a June 1996 rating decision the 40 percent evaluation was 
continued.

On June 13, 1997, the RO received a statement from the 
veteran's representative in which he requested separate 
evaluation for loss of bone of the maxilla under Code 9914.  
In support of his claim is a February 1998 statement from a 
private dentist who indicated that it was possible that the 
veteran may have lost 50 percent or more of the bone or his 
mandible and maxilla due to bone atrophy.  

In March 1998, the veteran underwent VA examination which 
showed he had lost 60-70 percent bone loss of the of the 
maxillary region as well as in the mandible where the level 
was down to the mandibular canal.  

In a May 1998 decision the RO recharacterized the disability 
and assigned the veteran a 30 percent evaluation for loss of 
half of the mandible not involving the temporomandibular 
articulation under Diagnostic Code 9902 and a separate 50 
percent evaluation for loss of more than half the maxilla 
replaceable by prosthesis under Diagnostic Code 9914, 
effective June 1997, considered by the RO as the date of 
claim.

Based on the facts noted above, the evidence does not satisfy 
the criteria for an effective date prior to June 1997, for 
the separate evaluations assigned the veteran's dental 
disability.  The RO received the veteran's claim for separate 
evaluations in June 1997, and it is that claim that 
eventually resulted in the veteran being assigned separate 
evaluations for the loss of maxilla and loss of mandible.  
Second, the Board points out that prior to March 1998, the 
evidence of record including pertinent reports of 
examinations were completely silent for any objectively 
demonstrated findings supporting the presence of more than 50 
percent bone loss of the mandible or maxilla.

Significantly, the Board points out that when the pertinent 
evidence cited above is viewed in light of the applicable 
laws and regulations regarding effective dates, the RO is 
shown to have liberally applied the reasonable doubt doctrine 
in favor of the veteran by selecting June 1997, as the 
effective date for the assignment of separate evaluations.  
In this regard the Board notes that the veteran's claim for 
such benefit had not been filed until June 1997.  Significant 
bone loss of more than 50 percent was not shown by the 
evidence of record until March 1998.  The RO granted the 
veteran's claim retroactive to June 1997, the date of the 
claim.

In light of these facts, the Board finds that, prior to June 
1997, when the veteran first raised entitlement to separate 
evaluations, it was not factually ascertainable that the 
veteran had loss of more than 50 percent of the mandible and 
maxilla.  Accordingly, 38 C.F.R. § 3.400(o)(2) is 
inapplicable, see Harper, 10 Vet. App. at 126-127, and the 
appropriate effective date for the separate evaluations 
assigned is the date the claim was received, or June 1997. 

There exists no basis upon which to predicate a grant of 
entitlement to an effective date, prior to June 1997, for the 
grant of separate evaluations.


ORDER

An evaluation in excess of 30 percent for loss in the 
mandible to the mandibular canal is denied.

An evaluation in excess of 50 percent for loss in the 
maxillary region is denied.

An effective date earlier than June 13, 1997 for assignment 
of separate evaluations for loss in the mandible to the 
mandibular canal and loss in the maxillary region is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 


